Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 1 of 137




                      Exhibit WW
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 2 of 137




                                                              SVUS001305
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 3 of 137




                                                              SVUS001306
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 4 of 137




                                                              SVUS001307
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 5 of 137




                                                              SVUS001308
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 6 of 137




                                                              SVUS001309
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 7 of 137




                                                              SVUS001310
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 8 of 137




                                                              SVUS001311
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 9 of 137




                                                              SVUS001312
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 10 of 137




                                                              SVUS001313
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 11 of 137




                                                              SVUS001314
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 12 of 137




                                                              SVUS001315
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 13 of 137




                                                              SVUS001316
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 14 of 137




                                                              SVUS001317
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 15 of 137




                                                              SVUS001318
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 16 of 137




                                                              SVUS001319
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 17 of 137




                                                              SVUS001320
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 18 of 137




                                                              SVUS001321
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 19 of 137




                                                              SVUS001322
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 20 of 137




                                                              SVUS001323
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 21 of 137




                                                              SVUS001324
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 22 of 137




                                                              SVUS001325
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 23 of 137




                                                              SVUS001326
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 24 of 137




                                                              SVUS001327
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 25 of 137




                                                              SVUS001328
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 26 of 137




                                                              SVUS001329
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 27 of 137




                                                              SVUS001330
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 28 of 137




                                                              SVUS001331
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 29 of 137




                                                              SVUS001332
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 30 of 137




                                                              SVUS001333
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 31 of 137




                                                              SVUS001334
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 32 of 137




                                                              SVUS001335
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 33 of 137




                                                              SVUS001336
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 34 of 137




                                                              SVUS001337
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 35 of 137




                                                              SVUS001338
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 36 of 137




                                                              SVUS001339
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 37 of 137




                                                              SVUS001340
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 38 of 137




                                                              SVUS001341
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 39 of 137




                                                              SVUS001342
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 40 of 137




                                                              SVUS001343
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 41 of 137




                                                              SVUS001344
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 42 of 137




                                                              SVUS001345
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 43 of 137




                                                              SVUS001346
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 44 of 137




                                                              SVUS001347
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 45 of 137




                                                              SVUS001348
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 46 of 137




                                                              SVUS001349
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 47 of 137




                                                              SVUS001350
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 48 of 137




                                                              SVUS001351
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 49 of 137




                                                              SVUS001352
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 50 of 137




                                                              SVUS001353
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 51 of 137




                                                              SVUS001354
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 52 of 137




                                                              SVUS001355
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 53 of 137




                                                              SVUS001356
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 54 of 137




                                                              SVUS001357
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 55 of 137




                                                              SVUS001358
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 56 of 137




                                                              SVUS001359
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 57 of 137




                                                              SVUS001360
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 58 of 137




                                                              SVUS001361
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 59 of 137




                                                              SVUS001362
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 60 of 137




                                                              SVUS001363
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 61 of 137




                                                              SVUS001364
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 62 of 137




                                                              SVUS001365
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 63 of 137




                                                              SVUS001366
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 64 of 137




                                                              SVUS001367
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 65 of 137




                                                              SVUS001368
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 66 of 137




                                                              SVUS001369
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 67 of 137




                                                              SVUS001370
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 68 of 137




                                                              SVUS001371
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 69 of 137




                                                              SVUS001372
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 70 of 137




                                                              SVUS001373
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 71 of 137




                                                              SVUS001374
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 72 of 137




                                                              SVUS001375
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 73 of 137




                                                              SVUS001376
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 74 of 137




                                                              SVUS001377
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 75 of 137




                                                              SVUS001378
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 76 of 137




                                                              SVUS001379
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 77 of 137




                                                              SVUS001380
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 78 of 137




                                                              SVUS001381
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 79 of 137




                                                              SVUS001382
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 80 of 137




                                                              SVUS001383
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 81 of 137




                                                              SVUS001384
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 82 of 137




                                                              SVUS001385
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 83 of 137




                                                              SVUS001386
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 84 of 137




                                                              SVUS001387
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 85 of 137




                                                              SVUS001388
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 86 of 137




                                                              SVUS001389
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 87 of 137




                                                              SVUS001390
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 88 of 137




                                                              SVUS001391
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 89 of 137




                                                              SVUS001392
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 90 of 137




                                                              SVUS001393
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 91 of 137




                                                              SVUS001394
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 92 of 137




                                                              SVUS001395
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 93 of 137




                                                              SVUS001396
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 94 of 137




                                                              SVUS001397
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 95 of 137




                                                              SVUS001398
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 96 of 137




                                                              SVUS001399
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 97 of 137




                                                              SVUS001400
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 98 of 137




                                                              SVUS001401
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 99 of 137




                                                              SVUS001402
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 100 of 137




                                                              SVUS001403
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 101 of 137




                                                              SVUS001404
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 102 of 137




                                                              SVUS001405
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 103 of 137




                                                              SVUS001406
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 104 of 137




                                                              SVUS001407
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 105 of 137




                                                              SVUS001408
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 106 of 137




                                                              SVUS001409
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 107 of 137




                                                              SVUS001410
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 108 of 137




                                                              SVUS001411
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 109 of 137




                                                              SVUS001412
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 110 of 137




                                                              SVUS001413
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 111 of 137




                                                              SVUS001414
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 112 of 137




                                                              SVUS001415
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 113 of 137




                                                              SVUS001416
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 114 of 137




                                                              SVUS001417
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 115 of 137




                                                              SVUS001418
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 116 of 137




                                                              SVUS001419
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 117 of 137




                                                              SVUS001420
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 118 of 137




                                                              SVUS001421
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 119 of 137




                                                              SVUS001422
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 120 of 137




                                                              SVUS001423
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 121 of 137




                                                              SVUS001424
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 122 of 137




                                                              SVUS001425
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 123 of 137




                                                              SVUS001426
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 124 of 137




                                                              SVUS001427
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 125 of 137




                                                              SVUS001428
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 126 of 137




                                                              SVUS001429
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 127 of 137




                                                              SVUS001430
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 128 of 137




                                                              SVUS001431
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 129 of 137




                                                              SVUS001432
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 130 of 137




                                                              SVUS001433
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 131 of 137




                                                              SVUS001434
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 132 of 137




                                                              SVUS001435
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 133 of 137




                                                              SVUS001436
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 134 of 137




                                                              SVUS001437
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 135 of 137




                                                              SVUS001438
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 136 of 137




                                                              SVUS001439
Case 1:18-cv-02185-LJL Document 273-25 Filed 04/06/20 Page 137 of 137




                                                              SVUS001440
